Name: Commission Regulation (EEC) No 3470/80 of 30 December 1980 amending Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community, as a result of Greek accession
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural policy;  prices
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 363 / 35 COMMISSION REGULATION (EEC) No 3470/80 of 30 December 1980 amending Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community, as a result of Greek accession HAS ADOPTED THIS REGULATION: Article 1 Annexes I, II and III to Regulation (EEC) No 610/77 are hereby replaced by the Annexes to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece ( 1 ), and in particular Article 146 thereof, Whereas, pursuant to Article 22 of the Act of Accession, the adaptations to the acts listed in Annex II to the said Act are to be drawn up in conformity with the guidelines set out in that Annex ; whereas it is accordingly necessary to amend Commission Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community (2), as last amended by Regulation (EEC) No 2504/80 (3), Article 2 This Regulation shall enter into force on 1 January 1981 . It shall first apply for the purposes of calculating the levies in force with effect from 5 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1980. For the Commission Finn GUNDELACH Vice-President ( t ) OJ No L 291 , 19 . 11 . 1979, p . 17 . ( 2) OJ No L 77, 25 . 3 . 1977, p. 1 . ( 3 ) OJ No L 256 , 1 . 10 . 1980, p. 51 . No L 363 / 36 Official Journal of the European Communities 31 . 12 . 80 ANNEX I Coefficients to be used in calculating the price on the representative Community markets for adult bovine animals Belgium 3-7 Denmark 3-7 Germany (FR) 191 Greece 1-2 France 29-8 Ireland 7-8 Italy 111 Luxembourg 0-3 Netherlands 6 · 4 United Kingdom 16-9 ANNEX II Factors entering into the determination of prices of adult bovine animals on the representative markets of the Community A. BELGIUM 1 . Representative market : Anderlecht 2 . Categories , qualities and coefficients : Categories and qualities Weighting coefficients Taureaux 60% / Stieren 60% 16 Taureaux 55 % / Stieren 55 % 17 BÃ ufs 60% / Ossen 60% ' 4 BÃ ufs 55% / Ossen 55% 5 GÃ ©nisses 60% / Vaarzen 60% 11 GÃ ©nisses 55 % / Vaarzen 55 % 12 Vaches 55 % / Koeien 55 % 14 Vaches 50% / Koeien 50% 16 Betail de fabrication / Fabrikatievee 5 B. DENMARK 1 . Representative market (quotation centre): KÃ ¸benhavn 2 . Categories , qualities and coefficients : Categories and qualities Weighting coefficients Ungtyre, &lt; 500 kg, super 4-9 Ungtyre, &lt; 500 kg, extra 280 Ungtyre, &lt; 500 kg, 1 , klasse 118 Ungtyre, &lt; 500 kg, 2 , klasse 2-3 Tyre, prima 2-2 Tyre, 1 , klasse 0-4 Tyre, 2 , klasse 01 Stude, prima 0-8 Stude, 1 , klasse 01 Stude, 2 , klasse 01 Kvier, prima 6-8 Kvier, 1 , klasse 2-2 Kvier, 2 , klasse 0-3 KÃ ¸er med kalvetÃ ¦nder, prima 3-5 KÃ ¸er med kalvetÃ ¦nder, 1 , klasse 2-5 KÃ ¸er, 1 , klasse 170 KÃ ¸er, 2 , klasse 8-5 KÃ ¸er, 3 , klasse 51 KÃ ¸er, 4 , klasse 3-4 31 . 12 . 80 Official Journal of the European Communities No L 363 / 37 C. GERMANY (Federal Republic) 1 . Representative markets : Markets Qualities Bochum All qualities All qualities All qualities All qualities All qualities All qualities All qualities All qualities Braunschweig Frankfurt am Main Freiburg im Breisgau Hamburg Hannover MÃ ¼nchen Regensburg Augsburg Kassel NÃ ¼rnberg Stuttgart All qualities with the exception of 'Ochsen A' and 'Ochsen B' All qualities with the exception of 'Ochsen A' and 'Ochsen B' All qualities with the exception of 'Ochsen A' and 'Ochsen B' All qualities with the exception of 'Ochsen A' and 'Ochsen B' 2 . Categories, qualities and coefficients : Categories and qualities Weighting coefficients Bullen A Bullen B Bullen C Ochsen A Ochsen B FÃ ¤rsen A FÃ ¤rsen B FÃ ¤rsen C KÃ ¼he A KÃ ¼he B KÃ ¼he C KÃ ¼he D 37-4 110 1-5 1-5 0-5 11 5 31 0-5 8-5 17-2 61 1-2 D. GREECE 1 . Representative markets (quotation centres): Ã Ã »Ã µÃ ¾Ã ±Ã ½Ã ´Ã Ã ¿Ã ÃÃ ¿Ã »Ã · Ã £Ã µÃ Ã Ã µÃ  Ã ¤Ã Ã ¯Ã ºÃ ±Ã »Ã ± Ã Ã ­Ã Ã ¿Ã ¹Ã ± Ã Ã ¸Ã ®Ã ½Ã ± (OKÃ A) 2 . Categories , qualities and coefficients : Categories and qualities Live-weight conversion coefficients Weighting coefficients  Ã Ã Ã Ã Ã ¿Ã  AA 60 1-5  Ã Ã Ã Ã Ã ¿Ã  A 58 3-4  Ã Ã Ã Ã Ã ¿Ã  B 56 8-4  Ã Ã Ã Ã Ã ¿Ã  Ã  53 390  Ã Ã Ã Ã Ã ¿Ã  Ã  49 28-2  Ã Ã ¬Ã ¼Ã ±Ã »Ã ¹Ã  B 53 0-2  Ã Ã ¬Ã ¼Ã ±Ã »Ã ¹Ã  Ã  50 0-2  Ã Ã ¬Ã ¼Ã ±Ã »Ã ¹Ã  Ã  47 0-5  Ã Ã Ã µÃ ¹Ã ¿Ã ½ B 52 1-6  Ã Ã Ã µÃ ¹Ã ¿Ã ½ Ã  48 3-6  Ã Ã Ã µÃ ¹Ã ¿Ã ½ Ã  45 13-4 No L 363 / 38 Official Journal of the European Communities 31 . 12 . 80 E. FRANCE 1 . Representative markets (quotation centres): ( a ) Young bovine animals Quotation centre Paris Qualities Jeunes bovins, E, U, R, O (b) Animals other than young bovine animals Markets Qualities Bordeaux BÃ ufs R ; vaches U, R, O, P, A ChÃ ¢teaubriant BÃ ufs R, O ; gÃ ©nisses R, O ; vaches R, O, P, A ChemillÃ © BÃ ufs E, U, R, O ; gÃ ©nisses E, U, R, O; vaches U, R, O, P, A; taureaux U, R Cholet BÃ ufs E, U, R, O ; gÃ ©nisses E, U, R, O; vaches U, R, O, P, A ; taureaux U, R Clisson BÃ ufs E, U, R, O; gÃ ©nisses E, U, R, O; vaches U, R, O, P, A ; taureaux FougÃ ¨res BÃ ufs R, O; gÃ ©nisses R, O; vaches R, O, P, A; taureaux U, R Lyon BÃ ufs U, R, O ; gÃ ©nisses U, R, O ; vaches R, O, P, A Metz BÃ ufs R, O ; gÃ ©nisses R, O; vaches O, P, A Nancy BÃ ufs R, O ; gÃ ©nisses R, O ; vaches O, P, A NÃ ®mes GÃ ©nisses R, O; vaches R, O, P Parthenay BÃ ufs U, R, O ; gÃ ©nisses E, U, R, O ; vaches U, R, O, P, A; taureaux U, R Rouen BÃ ufs R, O ; gÃ ©nisses O ; vaches O, P, A ; taureaux R Sancoins BÃ ufs E, U, R; gÃ ©nisses E, U, R, O ; vaches U, R, O, P, A ; taureaux U, R St Christopher ­ en-Brionnais BÃ ufs E, U, R ; gÃ ©nisses E, U, R, O ; vaches U, R, O, P, A; taureaux U, R Valenciennes BÃ ufs E, U, R, O ; gÃ ©nisses E, U, R, O; vaches R, O, P, A; taureaux U, R 2 . Categories , qualities and coefficients : Categories and qualities Live-weight conversion coefficients Weighting coefficients Jeunes bovins E 62 1 Jeunes bovins U 60 3 Jeunes bovins R 58 6 Jeunes bovins O 56 4 Taureaux U 60 1 Taureaux R 58 1 BÃ ufs E 60 3 BÃ ufs U 58 6 BÃ ufs R 56 8 BÃ ufs O 53 6 GÃ ©nisses E 60 1 GÃ ©nisses U 58 3 GÃ ©nisses R 56 / 6 GÃ ©nisses O 53 4 Vaches U 57 4 Vaches R 54 10 Vaches O 52 20 Vaches P 48 9 Vaches A 45 4 31 . 12 . 80 Official Journal of the European Communities No L 363 / 39 F. IRELAND 1 . Representative markets : Markets Ballymahon Qualities Bandon Athenry All qualities All qualities All qualities All qualities All qualities Kilkenny Maynooth 2 . Categories , qualities and coefficients : Categories and qualities Weighting coefficients 18 13 12 3 3 9 14 4 9 12 3 Steers I Steers II Steers III Steers IV Steers V Heifers I Heifers II Heifers III Cows I Cows II Cows III G. ITALY 1 . Representative markets : Surplus production zone Deficit production zone Qualities Markets Special weighting coefficients Markets Special weighting coefficients Vitelloni I a e 2a qualitÃ Brescia Cremona Macerata Modena , 67 Roma 33 Padova Buoi I a e 2a qualitÃ Modena Padova 67 Roma 33 Parma Vacche I a e 2 a qualitÃ Cremona Macerata Modena 67 Roma 33 Padova Vacche 3 a qualitÃ Cremona Modena 100   Padova &gt; 2 . Categories, qualities and coefficients : Weighting coefficientsCategories and qualities Live-weight conversion coefficients f 1 ) 58 54 55 50 55 50-5 Vitelloni l a qualitÃ Vitelloni 2a qualitÃ Buoi l a qualitÃ Buoi 2 a qualitÃ Vacche l a qualitÃ Vacche 2a qualitÃ Vacche 3 a qualitÃ 34 30 2 4 8 15 7 ( 1 ) Rome market only . No L 363 /40 31 . 12 . 80Official Journal of the European Communities 3 . Corrective amounts to be applied to the quotations recorded on the Rome market : Categories and Amount to be added qualities Lit/100 kg Vitelloni I a qualitÃ 1 500 Vitelloni 2a qualitÃ 1 500 Buoi I a qualitÃ 1 500 Buoi 2a qualitÃ 1 500 Vacche I a qualitÃ 1 700 Vacche 2a qualitÃ 1 700 H. LUXEMBOURG 1 . Representative markets : Luxembourg and Esch-sur-Alzette 2 . Categories , qualities and coefficients : Categories and qualities Live-weight conversion Weighting coefficients coefficients 56 65 54 11 52 1 56 2 54 5 52 12 50 4 BÃ ufs, gÃ ©nisses, taureaux extra BÃ ufs, gÃ ©nisses , taureaux AA BÃ ufs, gÃ ©nisses , taureaux A Vaches extra Vaches AA Vaches A Vaches B I. NETHERLANDS 1 . Representative markets : 's-Hertogenbosch, Leiden, Zwolle 2 . Categories , qualities and coefficients : Categories and qualities Live-weight conversion weighting coefficients coefficients Stieren, le kwaliteit 59 13 Stieren, 2e kwaliteit 56 9 Vaarzen, le kwaliteit 58 11 Vaarzen, 2e kwaliteit 55 7 Koeien, le kwaliteit 56 13 Koeien, 2e kwaliteit 53 32 Koeien, 3e kwaliteit 50 10 Worstkoeien 47 5 J. UNITED KINGDOM 1 . Representative markets : Markets Qualities ( a) Great Britain Aberdeen Steers light, medium, heavy; Heifers light, medium/heavy; Cows I, II, III Ashford Heifers light, medium/heavy Ayr Heifers medium/heavy; Cows I, II, III Banbury Steers light, medium, heavy ; Heifers light, medium/heavy 31 . 12 . 80 Official Journal of the European Communities No L 363 / 41 Boroughbridge Steers light, medium Bridgnorth Steers medium; Heifers light, medium/heavy Bury St Edmunds Steers light, medium Carlisle Steers light, medium, heavy; Heifers light, medium/heavy Chelmsford Cows I, II, III Darlington Heifers light, medium/heavy Driffield Steers light, medium Edinburgh Steers light, heavy ; Heifers light Exeter Steers medium, heavy ; Heifers light, medium/heavy Gainsborough Steers light, medium; Heifers light Gisburn Cows I, II, III Gloucester Steers light, medium, heavy ; Heifers light, medium/heavy Guildford Cows I, II, III Haywards Heath Cows I, II, III Hull Steers heavy Kettering Steers heavy; Heifers medium/heavy Kidderminster Heifers light, medium/heavy ; Cows I, II Lanark Steers light, medium; Heifers light Launceston Steers heavy ; Heifers medium/heavy Leicester Steers light, medium, heavy ; Heifers light, medium/heavy; Cows I, II Llangefni (') Steers light, medium; Heifers light, medium/heavy Malton Steers light, medium, heavy; Heifers light ; Cows I, II Maud Steers medium Northampton Steers light, medium, heavy ; Heifers light, medium/heavy Norwich Steers light, medium, heavy Oswestry Steers light, medium; Heifers light Perth Steers medium, heavy Preston Steers light, medium; Heifers light; Cows I, II, III Rugby Steers light, medium, heavy; Heifers light, medium/heavy St. Asaph Steers light; Heifers light; Cows I, II, III Stirling Steers light ; Heifers light, medium/heavy; Cows I, II Sturminster Newton Cows I, II, III Turo Cows I, II, III Tyneside Steers light, medium, heavy ; Heifers light, medium/heavy ; Cows I, II, III Welshpool Steers light ; Heifers light, medium/heavy Wetherby Steers medium, heavy York Steers light ; Heifers light (b ) Northern Ireland Moy ( 2) Steers U, LM, LH, T; Heifers U/L, T ; Steers and Heifers E Newry (2) Steers U, LM, LH, T; Heifers U/L, T ; Steers and Heifers E Omagh (2) Steers U, LM, LH, T; Heifers U/L, T ; Steers and Heifers E Lurgan ( 2) Steers U, LM, LH, T; Heifers U/L, T; Steers and Heifers E Belfast Cows Clogher Cows Markethill Cows (*) Only from July to December. ( 2 ) Abattoirs. No L 363 / 42 Official Journal of the European Communities 31 . 12 . 80 2 . Categories, qualities and coefficients : Categories and qualities Live-weight conversion Weighting coefficients coefficients ( a) Great Britain Steers light (380 to 460 kg)  20 Steers medium (465 to 555 kg)  21 Steers heavy (560 kg and over)  10 Heifers light (330 to 395 kg)  13 Heifers medium/heavy (400 kg and over)  12 Cows I  11 Cows II  7 Cows III  6 (b) Northern Ireland Steers U 55 5 1 Steers LM (medium 196 to 271 kg) 54-0 17 Steers LH (heavy, over 271 kg) 55 0 16 Steers T 53 5 34 Heifers U/L 53 5 4 Heifers T 52-5 8 Steers and Heifers E 51-5 6 Cows  14 3 . Special weighting coefficients : Great Britain 88 5 Northern Ireland 11-5 ANNEX III Survey of prices of cattle with a live weight of 300 kg or less A. BELGIUM 1 . Representative markets : Anderlecht 2 . Qualities and coefficients : Qualities Weighting coefficients Veaux/Kalveren Extra blancs/Extra 2 Bons/Goed gevormde 7 Ordinaires/Gewone 76 MÃ ©diocres/Middelmatige 15 B. DENMARK 1 . Representative market (quotation centre): KÃ ¸benhavn 2. Qualities and coefficients : Qualities Weighting coefficients Kalve, prima 25-0 Kalve, 1 . klasse 45 0 Kalve, 2 . klasse 30-0 31 . 12 . 80 Official Journal of the European Communities No L 363 /43 C. GERMANY (Federal Republic) 1 . Representative markets : Markets Qualities Bochum All qualities All qualities All qualities All qualities All qualities All qualities All qualities All qualities All qualities All qualities All qualities All qualities All qualities Braunschweig Frankfurt am Main Freiburg im Breisgau Hamburg Hannover KÃ ¶ln MÃ ¼nchen Regensburg Augsburg Kassel NÃ ¼rnberg Stuttgart 2 . Qualities and coefficients : Qualities Weighting coefficients KÃ ¤lber A KÃ ¤lber B KÃ ¤lber C KÃ ¤lber D 60 - 1 26-7 9-6 3-6 D. GREECE 1 . Representative markets (quotation centres): Ã Ã »Ã µÃ ¾Ã ±Ã ½Ã ´Ã Ã ¿Ã ÃÃ ¿Ã »Ã · Ã £Ã ­Ã Ã Ã µÃ  TÃ Ã ¯Ã ºÃ ±Ã »Ã ± BÃ ­Ã Ã ¿Ã ¹Ã ± Ã Ã ¸Ã ®Ã ½Ã ± (OKÃ A) 2 . Categories , qualities and coefficients : Qualities x Live-weight conversion Weighting coefficients coefficients  Ã Ã µÃ ±Ã Ã Ã  Ã ¼Ã¡ ½ ¹Ã Ã Ã ¿Ã  A 60 50  Ã Ã µÃ ±Ã Ã Ã  Ã ¼Ã Ã Ã Ã ¿Ã  B 58 50 E. FRANCE 1 . Representative markets (quotation centres): Quotation centres Centre Qualities All qualities Centre-Est/Est Nord/Nord-Ouest Ouest Sud-Ouest All qualities except veaux blancs E, U, R All qualities except veaux blancs E, U All qualities except veaux blancs E, U, R All qualities except veaux rosÃ © clair O No L 363 / 44 Official Journal of the European Communities 31 . 12 . 80 2 . Qualities and coefficients : Qualities Live-weight conversion Weighting coefficients coefficients Veau blanc E 66 3 Veau blanc U 64 3 Veau blanc R 62 5 Veau rosÃ © clair U 64 9 Veau rosÃ © clair R 62 15 Veau rosÃ © clair O · 60 8 Veau rosÃ © U 64 11 Veau rosÃ © R 62 16 Veau rosÃ © O 60 9 Veau rouge R 62 12 Veau rouge O 60 9 F. IRELAND 1 . Representative market : Bandon 2 . Quality : Young calves 3 . Corrective amount : Price per head increased by £ 120 . 4 . Corrective coefficient : corrected price per head multiplied by 0-6124 G. ITALY 1 . Representative markets : Qualities Surplus production zone Deficit production zone Markets Special weighting coefficients Markets Special weighting coefficients Vitelli Cremona Marcerata Padova Reggio Emilia 67 Rome 33 2 . Qualities and coefficients : Qualities Weighting coefficientsLive-weight conversion coefficients (*) Vitelli l a qualitÃ Vitelli 2 a qualitÃ 61 59 60 40 3 . Corrections : Corrective amounts to be applied to the quotations recorded on the Rome market : Qualities . Amount to be added Lit/100 kg Vitelli l a qualitÃ Vitelli 2a qualitÃ 16 100 16 100 (*) Rome market only. 31 . 12 . 80 Official Journal of the European Communities No L 363 /45 H. LUXEMBOURG 1 . Representative markets : Luxembourg and Esch-sur-Alzette 2 . Quality and coefficients : Quality Live-weight conversion Weighting coefficient coefficient Veaux 60 100 I. NETHERLANDS 1 . Representative markets : Barneveld, ' s-Hertogenbosch 2 . Qualities and coefficients Qualities Weighting coefficientsLive-weight conversion coefficients Kalveren, le kwaliteit Kalveren, 2e kwaliteit Kalveren, 3e kwaliteit 25 55 20 J. UNITED KINGDOM 1 . Representative market : Smithfield 2 . Quality and coefficient : Quality English fats Live-weight conversion coefficient 61 3 . Corrective amount to be added to quotations recorded on Smithfield market: £ 0-0441 /kg.